114 Cal.Rptr.2d 227 (2001)
35 P.3d 416
The PEOPLE, Plaintiff and Respondent,
v.
Phillip Cameron MARSHALL, Defendant and Appellant.
No. S091666.
Supreme Court of California.
November 28, 2001.
Pursuant to rule 29.4(c), California Rules of Court, the above-entitled review is DISMISSED and cause is remanded to the Court of Appeal, Second Appellate District, Division Five.
CHIN, J., was absent and did not participate.
GEORGE, C.J., KENNARD, J., BAXTER, J., WERDEGAR, J., BROWN, J., and MORENO, J., concur.